DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 09/01/2021 in which claims 1-20 were rejected.  The Examiner notes that in the non-final no prior art rejection was made with respect to claim 8.  Applicant submission, which includes Amendments to the Claims and Remarks, filed on 02/01/2022 is entered and under consideration.  In the Amendment to the Claims, claims 8 and 16 are cancelled1, and the subject matter of these claims has been incorporated into the independent claims.  Accordingly claims 1-7, 9-15, and 17-20 are currently pending.

Claim Objections
	Claims 1-7, 9-15, and 17-20 are objected to because of the following informalities:  
Claim 1 initially recites a web site server (lines 2 and 5) and then, subsequently refers to “the server” in line 17.  All instances of the same element in a claim should be recited verbatim (i.e., “the web site server”) to ensure the scope of the claims is clear.  Appropriate correction is required.
Claim 1, in line 11, “the” should be inserted before “service provider data” to clarify that it is referencing the previously recited “service provider data.”    
Claims 2-8 depend on claim and are objected to base on being dependent on a claim that is objected to.
Claims 9-15 and 17-20, although directed to different statutory categories of invention, contain similar limitations which are rejected under the same rationale as described in reference to claims 1-8.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the service appointment” in line 19.  There is insufficient antecedent basis for this limitation in the claim.    Prior to reciting this limitation, in line 18 the claim recites “a service appointment confirmation.”  It is unclear if “the service appointment” is referencing the service appointment confirmation or some other unclaimed element.   Claim 7 similarly recites “ the service appointment” is rejected under the same rationale. 
Claim 1 recites “a plurality of service provider processors” in lines 6-7 and subsequently recites “the service provider processor” (singular) in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Moreover, it is unclear if this is referencing the plurality of service provider processors.  The claim subsequently references “the server processor” in line 12 which does not have antecedent basis, and is similarly ambiguous.
processors.  
Claim 4 recites “the service provider categories.”  There is insufficient antecedent basis for this limitation in the claim.    It is unclear if this is referencing the categories recited in claim 2.  Clarification is required.  
Claim 5 recites “the service providers.”  There is insufficient antecedent basis for this plural limitation in the claim.    Consequently, it is unclear whether this limitation is referencing a previously recited claim element.
Claim 5 recites “the correlation.”  However, claim 1, upon which claim 5 depends, recites “a correlation score.”  Consequently, this inconsistency renders it unclear whether this later limitation is referencing a previously recited claim element.
Claim 5 recites “the rank.”  There is insufficient antecedent basis for this plural limitation in the claim.    Consequently, it is unclear whether this limitation is referencing a previously recited claim element.
Claims 9-15 and 17-20, although directed to different statutory categories of invention, contain similar limitations which are rejected under the same rationale as described in reference to claims 1-8.  The Examiner notes that the noted rejections are exemplary and are not a complete list of all ambiguities recited in claims.  Applicant must review all claims to ensure the claims clearly describe the subject matter of applicant’s invention.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-7 are directed to a system/machine; claims 9-15 are directed to a process/method are directed to a “system.” Claims 17-20 are directed to a non-transitory computer readable medium.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or 

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim  9 is illustrative of the presently claimed subject matter:
9. A method for scheduling a haircut, the [method] comprising:

presenting a graphical user interface hosted on the web site server for sending and receiving client preference data from a client processor and service provider data from a plurality of service provider processors;
receiving at a server data base the client preference data and service provider data from the graphical user interface;
storing by the server processor the client preference data and service provider data in a data structure;
sending a pull request command sent by the server processor to plurality of the plurality of service provider processors when the server processor receives a service request message from the client processor through the graphical user interface, wherein the server processor sends the pull request to the plurality of service provider processors to cause the plurality service 30provider processors to respond to the pull request by sending updated service provider data to the server; and
sending a service appointment confirmation message to the client processor confirming an appointment with one of the plurality of service providers, service provider data based on a correlation score of the client preference data and the service provider the updated service provider data, wherein the correlation score is calculated by an equation, correlation score = (client preference data weight for time) x (adjusted time value) + (client preference data weight for service provider rating) x (provider rating value) + (client preference data weight for location (distance between client and service provider)) x (adjusted distance value) + client preference data weight for style x service provider data style value.

The method requires a practitioner to perform steps of:

sending and receiving client preference data . . . and provider preference data;

receiving . . the client preference data and provider data;

storing the client preference data and provider data . . . ;

receiv[ing] a service request message form a client ;

send[ing] the pull request to the plurality of service provider processors to cause the plurality service 30provider[s] . . . to respond to the pull request;



wherein the correlation score is calculated by an equation, correlation score = (client preference data weight for time) x (adjusted time value) + (client preference data weight for service provider rating) x (provider rating value) + (client preference data weight for location (distance between client and service provider)) x (adjusted distance value) + client preference data weight for style x service provider data style value.


In essence, the claims are directed to a process for coordinating the scheduling of a haircut between a service provider and a client by matching preference data of the service provider with preference data of the client being based on a correlation score calculated by an equation.
But for the recitation of conventional computer elements including a graphical user interface hosted on the web site server, a client processor and service provider processors, and a server data base and server processor, all of the claim limitations are directed to may be categorized as a method for organizing human activity because they are directed to managing scheduling actions between a client and a server provider, and thus are directed to managing business relationships and interaction between people.  The claim is also directed to a mathematical formula, which is another category of abstract idea.
The further dependent claims merely further specify and limit the abstract idea, but make it no less abstract.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  In this instance, the claims merely require the steps to be performed using conventional computer elements including a graphical user interface hosted on the web site server, a client processor and service provider processors, and a server data base and server processor.  This generically recited computer elements does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of the computer system does not improve the functioning of the computer, but rather, only generally links the use of the abstract method of matching of customers to service providers to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
	In applying step two of the Alice/Mayo analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).  Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).
 	Accordingly, the examiner has searched the claim(s) to determine whether there are any “additional features” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are performing activities and/or functioning considered to be well-understood, routine, and conventional.  The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
performing repetitive calculations, 
receiving, processing, and storing data,
electronically scanning or extracting data from a physical document, 
electronic recordkeeping, 
automating mental tasks, and
receiving or transmitting data over a network, e.g., using the Internet to gather data.
See MPEP § 2106.05(d)(II).
In regard to claims 1-7, 9-15, and 17-20, these claims recites that the steps are performed by conventional computer elements including a graphical user interface hosted on the web site server, a client processor and service provider processors, and a server data base and server processor,.  In each instance, any additional recitation of computer elements recited in the claims is merely a generic computer component that is equivalent to stating “apply it using a computer over a network,” which the Supreme Court has ruled is not sufficient to transform an abstract idea into eligible subject matter.  See Alice.  With respect to the added user of computers for sending and receiving information, the Examiner notes that these limitations merely describes a computer function that has been recognized as being well-understood, routine, and conventional functions when claimed in a merely generic convention.  See MPEP § 2106.05(d)(II)(i).
  Furthermore, the computer is recited with a high level of generality. See Specification, ¶ 00119, stating “[t]he different embodiments may be implemented using any hardware device or system capable of running program code 918.”  The use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method weighs against eligibility. See Bilski v. Kappos, 130 S. Ct. 3218, 3230.  Consequently, here, the recitation of a computer components is merely an insufficient attempt to limit the abstract idea to a technological environment.  Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently, is ineligible for patenting.

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not fully persuasive. 

Claim Rejections - 35 USC § 101
Applicant only makes a general allegation that the claims have been amended to recites an inventive concept.  In view of the current rejection, the Examiner respectively disagrees.  Consequently, the rejection has been maintained.

Claim Rejections - 35 USC § 102 and § 103
	Applicant’s arguments with respect to the prior art rejections is persuasive.  Consequently, the rejection has been withdrawn.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HOFFART et al., US 2016/0267403 A1 (Networked style logistics)
Swart et al., US 2002/0002478 A1 (Method for managing yields of engaged services created from reservable services available in a database-driven transaction system)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare	
3/11/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Amendment to the Claims filed on 02/01/2022 does not comply with 37 CFR 1.121(c)(4)(i), which states “No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered." ” Notwithstanding, in order to promote compact prosecution, the Examiner has entered and considered the Amendment.  Any further claim set presented must comply with 37 CFR 1.121(c)(4)(i).